Citation Nr: 0919861	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-16 449	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Service connection for gonarthritis (inflammation), left 
knee (claimed as left knee condition).  

2.	Service connection for gonarthritis (inflammation), right 
knee (claimed as right knee condition).  

3.	Service connection for diffused lumbar spondylosis 
(claimed as back condition).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from September 1946 to 
February 1947.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

   
FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
September 1946 to February 1947.

2.	On June 26, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that a withdrawal of this appeal is requested.  
The Veteran's representative confirmed this withdrawal in a 
notification received by the Board on May 22, 2009.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


